Citation Nr: 1003358	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1942 to 
September 1945.  He died in June 1967.  The appellant is the 
Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2008 by the 
Department of Veterans Affairs (VA) Decatur, Georgia Regional 
Office (RO) which denied entitlement to the benefit currently 
sought on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	In a decision dated in July 1967, the RO denied service 
connection for the cause of the Veteran's death.  The 
decision was not appealed.

2.	The evidence received since the unappealed July 1967 RO 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.	The July 1967 rating decision that denied service 
connection for the Veteran's cause of death is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.	New and material evidence sufficient to reopen the claim 
for service connection for the cause of the Veteran's 
death has not been presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.  Specific to 
the request to reopen, the claimant must be notified of both 
the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In May 2008 the agency of original jurisdiction (AOJ) sent a 
letter to the Veteran with the notice required by 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim of service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  This letter also explained to the 
Veteran why his claim for service connection was denied in 
July 1967.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Regarding the duty to assist, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  VA does not have a duty to provide the veteran a 
VA examination and/or an opinion if the claim is not 
reopened.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2009).

New and Material Evidence

The July 1967 decision denying service connection for the 
cause of death is final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).  However, a claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 38 C.F.R. § 
3.312(b).  Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Initially, it is noted that the certificate of the Veteran's 
death indicates that he died on June [redacted], 1967 from a self-
inflicted gunshot wound to the head.  In a July 1967 
decision, the RO denied the appellant's claim for the cause 
of the Veteran's death because the evidence did not establish 
that his death was linked to his military service.  At the 
time, service connection was in effect for a gunshot wound to 
the left buttock and to the left side of the chest, and 
malaria.  

In January 2008, the appellant filed an application to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  The evidence submitted consists of a 
statement from the appellant wherein she states that that the 
Veteran suffered from shell shock or posttraumatic stress 
disorder (PTSD).  She related that the Veteran served in the 
US Army during World War II and when he returned home 
continued to experience flashbacks and bad dreams.  See 
appellant's statement, dated January 2008.  

The Board finds that the evidence submitted since the prior 
RO decision is not material, as it does not tend to establish 
a causal relationship between the Veteran's death and a 
service-connected disability.  The Board notes that the 
Veteran was wounded in service and was a recipient of the 
Purple Heart as a result of these injuries.  To conclude that 
these injuries and experiences led to the Veteran suffering 
from a nervous disorder, and that this nervous disorder in 
turn caused his death, without supporting medical evidence, 
would require the Board to engage in speculation. 

The appellant's lay statement is new but not material.  The 
lay statements of the appellant to the effect that the 
Veteran had PTSD as a result of his service which contributed 
to his death, is not competent because only someone qualified 
by knowledge, training, expertise, skill, or education may 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, while the appellant is 
competent to describe visible symptoms, she is not competent 
to render a diagnosis and an opinion as to whether the 
conditions caused the Veteran's death.

The Board is sympathetic to the appellant's claim and 
recognizes the Veteran's highly decorated military service, 
noted above.   Based on the foregoing reasons, however, the 
claim must be denied.  The Board concludes that new and 
material evidence has not been received and the record does 
not contain competent medical evidence of a relationship 
between the Veteran's service and the conditions that caused 
or contributed to the Veteran's death.  The evidence does not 
raise a reasonable possibility of substantiating the claim.  
Thus, in the absence of new and material evidence, the 
appellant's claim to reopen must be denied.




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
Veteran's death is not reopened.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


